Case 2:19-cv-00187-MCA-ESK Document 27 Filed 02/06/20 Page 1 of 1 PagelD: 84

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
Xx
BYRON BREEZE, JR.,
on behalf of himself, and all others
similarly situated, CASE NO.: 2:19-cv-187-MCA-SCM
Plaintiff, STIPULATION OF DISMISSAL

WITH PREJUDICE
v.

SEVEN HOTELS, L.L.C., a New Jersey limited
liability company,

Defendant.
xX
IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff BYRON

 

BREEZE, JR. (‘Plaintiff’) and Defendant SEVEN HOTELS, L.L.C, through their undersigned
respective counsel, that the above-entitled action be, and the same hereby is, dismissed with
prejudice, with each party to bear its own attorneys’ fees and costs, pursuant to 41(a)(1)(A)(ii) of the

Federal Rules of Civil Procedure.

Dated: Garden City, New York
February 5, 2020

 

 

BASHIAN & PAPANTONIOU, P.C. LITTLER MENDELSON, P.C.

By: ~~ By: U/ 7 M2 | JV a
Erik M. Bashian Amber M. Spataro, Esq.
Attorneys for Plaintiff Attorneys for Defendant
500 Old Country Road, Suite 302 One Newark Center, 8" Floor
Garden City, New York 11530 Newark, NJ 07102
Tel: (516) 279-1554 Tel: (973) 848-4745
Email: eb@bashpaplaw.com Email: Aspataro@littler.com

SO ORDERED:

 

HON.
